

115 HRES 1186 IH: Expressing the sense of Congress that Fort San Juan holds a significant place in the early history of North Carolina and of the United States.
U.S. House of Representatives
2018-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 1186IN THE HOUSE OF REPRESENTATIVESDecember 21, 2018Mr. Meadows submitted the following resolution; which was referred to the Committee on Oversight and Government ReformRESOLUTIONExpressing the sense of Congress that Fort San Juan holds a significant place in the early history
			 of North Carolina and of the United States.
	
 Whereas Fort San Juan was originally settled by the Spanish in western North Carolina in 1567; Whereas Fort San Juan predates the English settlement on Roanoke Island by 20 years and the settlement at Jamestown by 40 years;
 Whereas Fort San Juan was the first European settlement in the interior of the United States; Whereas Captain Juan Pardo built Fort San Juan as part of the greater mission of the Spanish exploring North America from Santa Elena (modern-day Parris Island, South Carolina) into what are now Tennessee and Alabama under Hernando de Soto;
 Whereas Fort San Juan served as the base for Captain Juan Pardo’s expedition into the Appalachian Mountains in search for silver mines;
 Whereas Fort San Juan after 18 months was destroyed in a fire after the relationship between the Spanish settlers and Native Americans at Joara deteriorated;
 Whereas Fort San Juan was rediscovered near Morganton, North Carolina, between the years of 2004 and 2006; and
 Whereas archaeologists investigating the site have expressed their appreciation for the cooperation of the landowners, the Berry family, for preserving the site and providing access: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the importance of Fort San Juan for the early history of North Carolina;
 (2)recognizes that Fort San Juan reshapes the historical narrative around the United States earliest history; and
 (3)encourages the people of the United States to continue studying Captain Juan Pardo’s expedition, visiting the ruins of Fort San Juan, and educating the people of North Carolina and the United States about Fort San Juan’s role in North Carolina and the United States earliest history.
			